 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond Federal Savings and Loan and United RetailWorkers, Local 881, Chartered by United Foodand Commercial Workers International Union,AFL-CIO, CLC, Petitioner. Case 13-RC-16010February 25, 1983DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 18, 1982, the Regional Director forRegion 13 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate the Petitioner's requested unitconsisting of the Employer's main office, rejectingthe Employer's contention that the appropriate unitshould also include the three branch offices. There-after, in accordance with Section 102.67 of the Na-tional Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Direc-tor's decision, together with a supporting brief, al-leging that the Regional Director made erroneousfindings of fact and departed from precedent infinding appropriate a unit limited to the Employer'smain office.On September 20, 1982, the National Labor Re-lations Board by telegraphic order granted the re-quest for review and stayed the election pendingdecision on review. Thereafter, the Employer fileda brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes the following findings:The Employer has been in business since 1882and is a savings and loan association with its mainoffice located at the intersection of 26th Street andPulaski Road in Chicago, Illinois. In 1965, itopened a branch office in Morton Grove, Illinois,about 20 miles from the Chicago office. Branch of-fices were later opened in North Riverside, Illinois,which is 7 miles from the Chicago office, and inFox Lake, Illinois, which is 45 miles from the Chi-cago office. There are approximately 45 employeesin the main office, 3 at Morton Grove, 2 at NorthRiverside, and 8 at Fox Lake.The Petitioner filed a petition for an election in aunit of all full-time and regular part-time employeesat the Chicago facility, but indicated at the hearingthat it would represent employees in any unitfound appropriate by the Board. The Employercontended that the branch offices were integrated266 NLRB No. 43with the main office to such an extent that the peti-tioned-for unit did not constitute an appropriateunit, and that the presumptive appropriateness ofthe single-location unit had been rebutted. In find-ing that the presumption had not been rebutted andthat the Chicago office was an appropriate unit, theRegional Director found that the Chicago officehad a stable core of employees who constituted ahomogeneous, identifiable group which possessedits own distinct community of interest and was"separated both geographically and functionally"in its day-to-day activities from the branch officeemployees. The Regional Director's findings arenot supported by the record and we do not agreewith his unit determination.The record indicates and the Regional Directorfound that virtually all significant decisions affect-ing the Employer's business, personnel, policies,and affairs are made by its president, John Siero-cinski. As found by the Regional Director, Siero-cinski is solely responsible for determining allwages, salaries, promotions, and wage increases,and for the hiring of new employees, their initialwages, and whether or not they should be onsalary or paid hourly. Sierocinski himself notifiesnew employees of their starting rates and old em-ployees of raises; employment applications do notshow them. Wage amounts are communicated di-rectly to the paymaster who works for an outsideaccounting firm and are not known by anyone elsewho works for the Employer, including the per-sonnel director.The branches do not have managers.' The onlypersons, other than Sierocinski, who share anymanagement responsibilities and participate in theformulation of the association's policies are VicePresident Mark Doyle, Nick Parisi, and JohnHeinen, and Corporate Secretary Dolores Pekala.Doyle supervises the Employer's savings oper-ations. Heinen is in charge of the loan departmentand Parisi is in charge of the association's book-keeping department and computer operations.Pekala maintains corporate records and takesaction on loan applications. She also functions asthe Employer's personnel director. Her responsibil-ities as personnel director consist largely of imple-menting the decisions and directives of Sierocinski.These four individuals all work out of the Chicagooffice and the parties stipulated that they are super-visors as defined in the Act.All branch office personnel matters are handledexclusively at the Chicago office. All hiring is doneat the Chicago office by Sierocinski, althoughVice President Charles Kemf is the highest ranking officer workingat the branches. The parties stipulated that he is not a manager or a su-pervisor.204 SECOND FEDERAL SAVINGS AND LOANPekala occasionally conducts interviews. Branchoffice personnel can do no more than the ministeri-al act of accepting job applications. As noted pre-viously, all benefits are determined by Sierocinskiand all questions with respect thereto are directedto Pekala at the Chicago office. Pekala schedulesvacations and arranges for replacements for em-ployees at the branches who are ill or otherwiseabsent from work. An employee who wants toleave work early is required to phone her so thatshe can send a replacement if necessary. No one inany of the branches has any authority to disciplineor discharge any other employees or to evaluateother branch employees or to make recommenda-tions with respect to their performance.The payroll for all employees, including those atthe branches, is prepared at the Chicago office, andpay envelopes, prepared by the paymaster, are mes-sengered from there to the branches.The record establishes that the hours of oper-ation of the branch offices are identical to those ofthe Chicago office and the operations of all fouroffices are almost totally integrated. All four of-fices are linked by the same computer and thebranch offices are, in that sense, merely additionalteller stations of the Chicago office. Thus, custom-ers can make deposits, withdrawals, loan payments,etc., at any of the four offices, regardless of wheretheir accounts were initially opened or where theyusually transact their business.Virtually every aspect of the branch offices' op-erations are controlled by main office personnel.Parisi is responsible for supervising the work of thebranch office tellers. He periodically makes sur-prise inventories of their cash drawers and checksreports which reflect each instance when a teller'scash is reported to be more or less than it is sup-posed to be and he reviews all unusual transactionsfrom all tellers. When changes are made with re-spect to computer operations, the same changes aremade at each office and Parisi conducts meetings ateach of the offices to direct the employees with re-spect to the changes.All loan department employees work at the Chi-cago office, under Heinen's supervision, and theterms at which mortgages will be offered are deter-mined there. Branch offices provide customerswith a standardized application form, but all non-routine questions with respect to the manner inwhich the form should be completed are directedto the Chicago office. Appraisals of property to bemortgaged are ordered from the Chicago officeand approvals or disapprovals of all loans are madethere and all closings are done there. Both the in-surance and the collection departments are in theChicago office.Branch office bookkeeping is done at the Chica-go office and the entire bookkeeping departmentworks in the Chicago office. Employees at each ofthe branches telephone figures to the Chicagooffice daily.The branch offices are in constant communica-tion with the Chicago office and all problems of anonroutine nature are regularly referred to thatoffice. To facilitate such communications, each ofthe branches is equipped with telecopying equip-ment so that documents presented by branch cus-tomers can be relayed immediately to the Chicagooffice. Frequently, branch customers are requestedto telephone their problems to the Chicago office.The record reveals that several employees whonow regularly work at the branches were previous-ly employed at the Chicago office. Furthermore,the record shows that employees from the Chicagooffice fill in for branch employees on a temporarybasis and vice versa.On the record as a whole, and particularly thefacts that the Employer's personnel policies andemployee benefits are uniform and centrally admin-istered, that evaluations are done at the main office,that the Employer's operation is highly integratedand centralized, that any time a branch office needsbackup help or replacements the main office makessuch arrangements, and that the branch offices donot have managers so that all employees are com-monly supervised out of the main office, we findthat the employees at the Chicago office do nothave a community of interest sufficiently distinctand separate from the employees in the branch of-fices so as to warrant the establishment of a sepa-rate unit as found by the Regional Director.2Inaddition, since the record clearly establishes thatno one in the branches has any supervisory authori-ty, we find that the branch office employees whosestatus was placed in issue at the hearing are not su-pervisors or managerial employees and should beincluded in the unit. We therefore find the follow-ing employees of the Employer constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:3All full-time and regular part-time employeesemployed by the Employer at its facility at26th Street and Pulaski Road in Chicago, Illi-nois, and its facilities in Morton Grove, North2 In reaching a contrary conclusion. the Regional Director failed toconsider the significance of the absence of supervision at the branches. Itis this factor, i.e., the lack of branch office autonomy. which distinguishesthis case from those relied on by the Regional Directora As previously noted, the Petitioner indicated at the hearing its wiil-ingness to represent a broader unit if found appropriate Therefore, as theunit found apropriate is broader than that originally requested by the Pe-titioner, the Regional Director shall determine whether the Petitioner'sshowing of interest is sufficient before proceeding ilth the election205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiverside, and Fox Lake, Illinois; but exclud-ing professional employees, managerial em-ployees, guards and supervisors as defined inthe Act.Accordingly, we shall remand the case to theRegional Director in order that he may conduct anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the eligi-bility payroll period therefor shall be that endingimmediately before the date of this Decision.4ORDERIt is hereby ordered that this case be, and ithereby is, remanded to the Regional Director.' [Excelsior footnote omitted from publication.]206